386 S.E.2d 766 (1990)
ETR CORPORATION
v.
WILSON WELDING SERVICE, INC.
No. 8918SC675.
Court of Appeals of North Carolina.
January 4, 1990.
*767 Harrison, North, Cooke & Landreth by A. Wayland Cooke, Greensboro, for plaintiff-appellee.
James W. Workman, Jr., Greensboro, for defendant-appellant.
LEWIS, Judge.
The issue before this Court is whether the trial court erred in denying defendant's motion to dismiss based upon lack of personal jurisdiction. Resolution of the question of in personam jurisdiction over a foreign corporation involves a two pronged test: (1) Whether North Carolina's "long-arm" statute permits courts in this jurisdiction to entertain the action; and (2) whether exercise of this jurisdictional power comports with due process of law. Miller v. Kite, 313 N.C. 474, 476, 329 S.E.2d 663, 665 (1985).

I.
Plaintiff asserts jurisdiction under G.S. Section 1-75.4(1)(d) which states that the court has jurisdiction over the person of a party defendant when that defendant is "engaged in substantial activity within this State, whether such activity is wholly interstate, intrastate, or otherwise." We find that the defendant has engaged in "substantial" activities within this state. Defendant's contacts with our state in connection with this cause of action were: (1) *768 telephone conversations between defendant's representatives located in the state of Georgia and plaintiff's representatives located in High Point, North Carolina; (2) an invoice mailed by defendant from Georgia to plaintiff in North Carolina and payment of this invoice by a check mailed from North Carolina to defendant in Georgia.
Other activities not related directly to this particular action in which defendant engaged in North Carolina were: (1) a service call on 11 October 1988 to perform emergency boiler repairs in Canton, North Carolina for another company; (2) the delivery of boiler parts by defendant to Oxford Industries in Burgaw, North Carolina. We hold that these contacts with the state are sufficient to constitute "substantial" activity for purposes of invoking the court's in personam jurisdiction under G.S. 1-75.4(1)(d).
Plaintiff has also alleged that it has jurisdiction under G.S. Section 1-75.4(5)(d). This statute provides for jurisdiction "in any action which relates to goods, documents of title or other things of value shipped from this State by the plaintiff to the defendant on his order or direction." Plaintiff argues that its shipment of a check to defendant was at defendant's "order" and amounts to a "thing of value" for purposes of our statute. In Pope v. Pope, 38 N.C.App. 328, 331, 248 S.E.2d 260, 262 (1978), our Court held that money payments are a "thing of value" within G.S. 1-75.4(5)(c). This same construction applies to G.S. Section 1-75.4(5)(d). Therefore, we conclude that this case does meet the requirements of the long-arm statute for personal jurisdiction.

II.
The second step of the inquiry is the determination of whether the court's exercise of in personam jurisdiction over the non-resident defendant is consistent with due process. Where the action arises out of defendant's contact with the forum state, the issue is one of "specific" jurisdiction. Tom Togs, Inc. v. Ben Elias Industries Corp., 318 N.C. 361, 366, 348 S.E.2d 782, 786 (1986). To establish specific jurisdiction, the court analyzes the relationship among the parties, the cause of action, and the forum state. Id. It must be shown that the defendant has had "minimum contacts" with our state that satisfy "traditional notions of fair play and substantial justice." International Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S.Ct. 154, 158, 90 L.Ed. 95, 102 (1945) (quoting from Milliken v. Meyer, 311 U.S. 457, 463, 61 S.Ct. 339, 343, 85 L.Ed. 278, 283 (1940)). In the present case, defendant has engaged in several North Carolina business arrangements. On three occasions the defendant has entered the state and conducted relations with North Carolina businesses. It is generally conceded that a state has a "manifest interest" in providing its residents with a convenient forum for addressing injuries inflicted by out-of-state actions. See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 473, 105 S.Ct. 2174, 2182, 85 L.Ed.2d 528, 541 (1985). Defendant has failed to demonstrate any reason why the exercise of jurisdiction over it would be unfair. North Carolina is as convenient a forum as any to resolve this dispute. We find the defendant has had sufficient minimum contacts with this state to justify the exercise of personal jurisdiction over it without violating the due process clause.
Affirmed.
JOHNSON and COZORT, JJ., concur.